


Exhibit 10.5


AMENDMENT NO. 1 TO THE
PEABODY ENERGY CORPORATION
2011 LONG-TERM EQUITY INCENTIVE PLAN




 WHEREAS, Peabody Energy Corporation (the “Company”) adopted and maintains the
Peabody Energy Corporation 2011 Long-Term Equity Incentive Plan, as amended from
time to time (the “Plan”), and all capitalized terms used but not defined herein
are defined in the Plan;
 
     WHEREAS, pursuant to Section 16 of the Plan, (i) the Board of Directors of
the Company (the “Board”) has the right to amend the Plan and (ii) the
Administrator may amend the terms of outstanding Awards under the Plan without
the Participant’s consent, so long as such amendment does not adversely affect
the Participant’s rights under the Award; and


     WHEREAS, the Board has authorized and directed that the Plan be amended to
provide that neither the Board nor the Administrator may take actions to
re-price stock options granted under the Plan.
 
NOW, THEREFORE, the Plan is hereby amended effective as of March 12, 2014, as
follows:


 1.  The last paragraph of Section 16 of the Plan is hereby amended in its
entirety to read as follows:


Notwithstanding anything to the contrary, but subject to the provisions of
Section 12, neither the Board nor the Administrator shall be permitted to (i)
amend a stock option granted under the Plan to reduce its exercise price; (ii)
cancel a stock option granted under the Plan and re-grant a stock option with a
lower exercise price than the original exercise price of the cancelled stock
option; (iii) cancel a stock option or SAR granted under the Plan in exchange
for cash or another equity award; or (iv) take any other action (whether in the
form of an amendment, cancellation or replacement grant) that has the effect of
re-pricing a stock option granted under the Plan.


 2.  In all other respects, the Plan shall remain unchanged and in full force
and effect.


 
PEABODY ENERGY CORPORATION
 
 
 
By: /s/ Sharon D. Fiehler
 
Sharon D. Fiehler
 
Executive Vice President and Chief Administrative Officer
 
 





